Citation Nr: 0812204	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which increased the assigned 
evaluation for service connected PTSD to 30 percent from the 
date of the claim.  

The rating was thereafter adjusted to 50 percent effective 
from the date of the claim pursuant to a March 2005 rating.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a claimant has filed a Notice of 
Disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issue remains in appellate status.

In October 2003, the veteran presented testimony before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.  In April 2004 and July 2005, the Board 
remanded this matter to the RO to afford due process and for 
other development.  Following its completion of the Board's 
requested actions, the RO denied further rating increase (as 
reflected in a December 2007 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's PTSD does not manifest occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships or more severe symptomatology.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in April 2002, October 2003, May 2004, July 2005, 
November 2005 and August 2006.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Aside from the SSOC issued in December 2007, the 
record does not reflect that the veteran was provided with 
such notice.  However, as the Board's decision herein denies 
the appellant's claim, no disability rating or effective date 
is being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.   

The Board also acknowledges a recent decision from the Court 
that provided additional guidance of the content of the 
notice that is required to be provided under 38 U.S.C.A. § 
5103(a) and 38  C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically The American Legion and the Board 
presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the veteran and his VSO representative 
were provided copies of the Statement of the Case as well as 
several SSOC's issued by the RO, the representative submitted 
correspondence in which the representative essentially 
acknowledged receipt of those documents and provided 
additional argument in response to such documents, which the 
Board notes contained a list of all evidence considered, a 
summary of adjudicative actions, included all pertinent laws 
and regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  In October 2003, the veteran and his representative 
appeared and provided testimony before the undersigned 
Veterans' Law Judge, and the representative, through his 
questioning of the veteran displayed a knowledge of the 
criteria necessary for a higher rating.  Most recently, in 
the Informal Hearing Presentation dated March 13, 2008, the 
veteran's representative advanced argument clearly evidencing 
actual knowledge of the pertinent evaluation criteria.  In 
the Board's opinion all of this demonstrates actual knowledge 
on the part of the veteran and his representative of the 
information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

The Board additionally notes that the veteran's 
representative indicated in its most recent Informal Hearing 
Presentation of January 2008 that there was no additional 
evidence or argument beyond that set forth therein.  

Factual Background

Service connection for PTSD was established pursuant to a 
December 1993 rating.  The present appeal derives from a 
claim for increase received on March 27, 2002.  

The veteran was afforded a VA examination in April 2002 by a 
psychologist.  He reportedly maintained employment as a bus 
driver and described his current marriage as good.  He 
enjoyed gardening and canoeing with his wife.  He claimed 
longstanding problems with depression and apathy.  His mood 
was generally dysphoric and his affect was congruent with his 
mood.  He did not exhibit any impairment in thought process 
or communication.  He denied auditory or visual 
hallucinations.  He endorsed a vague plan of suicidal 
ideation approximately one month prior to the examination but 
denied homicidal ideation.  He was oriented to person, place 
and time.  He reported sporadic sleep disturbance but often 
could not recall dream content.  He claimed ongoing intrusive 
thoughts about Vietnam.  He denied impulse control 
impairment.  He endorsed hypervigilance and not liking to 
socialize in groups.  Diagnosis was PTSD, chronic, moderate.  
Global Assessment of Functioning (GAF) score was assessed as 
50.  The examiner also commented that the veteran exhibited 
significant symptomatology that interfered with social and 
emotional functioning but that the veteran was competent and 
employable.  

Outpatient treatment records dated from March 2003 to October 
2003 are of record.  In March 2003, individual therapy (IT) 
notes reveal that the veteran's mood was good, but somewhat 
aroused regarding the pending war in Iraq.  He was in contact 
with reality and showed no signs of psychosis.  His affect 
was responsive, well-modulated and broad-based.  His GAF 
score was 60.  Similar findings were reported in June 2003, 
with a GAF score of 60.  In August 2003, the veteran appeared 
more depressed regarding the war in Iraq.  His GAF score was 
57.  In October 2003, outpatient treatment records noted 
reflect a denial of suicidal or homicidal ideation.  His 
thought processes then were organized without hallucinations 
or delusions.  Mood was assessed as depressed with blunted 
affect.  A nurse practitioner assessed his PTSD as severe and 
assigned a GAF of 50.   

A hearing was held before the undersigned Veterans' Law Judge 
in October 2003.  He testified that he had violent dreams at 
night but could not recall the content of the nightmares.  He 
experienced flashbacks during the day.  He claimed to have 
suicide ideation every two months, but had not acted on his 
feelings.  He did not care about anyone or anything.  

The veteran was afforded a VA examination in January 2005 by 
a psychologist.  The veteran acknowledged sleep improvement 
secondary to his current medication but continued to exhibit 
significant symptomatology.  The examiner indicated that the 
veteran remained competent and employable at that time.  He 
continued to be employed as a bus driver, 30 hours per week.  
On mental examination, the veteran was described as well 
oriented, neat and clean and well oriented.  Eye contact was 
good.  Speech content was generally spontaneous, relevant, 
normally productive although somewhat tangential at times.  
Mood was significantly depressed with blunted affect.  Sleep 
was described as erratic and the veteran reported being a 
light sleeper.  He denied suicidal or homicidal ideation or 
hallucinations or delusions.  Thought processes were 
generally logically and sequential and there was no evidence 
of cognitive dysfunction.  Although the veteran reported 
limited socialization, he did report going out with his wife 
and with relatives.  He also reported going to see his niece 
in her horse shows but stayed home most of the time.  Axis I 
diagnosis was PTSD, chronic moderate.  GAF was reported as 
50.  The examiner categorized the veteran's overall 
impairment as occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The veteran had reported receiving PTSD treatment at the 
White Oaks Vet Center.  Efforts in November 2005, March 2006 
and August 2006 to obtain copies of treatment records were 
unsuccessful.  The veteran was notified as to the 
unsuccessful efforts in August 2006 and his assistance was 
requested to obtain and forward such records.  However, the 
veteran has not responded.   

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.    

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue. 

PTSD is evaluated according to the following criteria:

General Rating Formula for Mental Disorders:
Rati
ng
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The veteran has claimed that he receives treatment at the Vet 
Center in White Oaks, and the record demonstrates that VA has 
expended considerable effort to obtain treatment records from 
that facility.  Such efforts were unsuccessful, and the 
veteran was asked to assist in obtaining such records so that 
they could be considered in his appeal.  But he did not 
respond.  The duty to assist is not a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under the 
circumstances, the Board is constrained to evaluate the 
appeal without those treatment records.  

The global assessment of functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).    

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
?51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
??
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).

In this case, the veteran has been assigned a GAF of 50 over 
the course of the appeal.  It bears emphasis that an 
examiner's classification of the level of psychiatric 
impairment is to be considered but is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

Throughout the rating period, it is observed that the veteran 
has been employed; his personal appearance and hygiene have 
been assessed as adequate; although his family associations 
are not ideal, he still apparently enjoys stable and 
substantial family relationships.  More significantly, he has 
not exhibited the cardinal symptomatology reflective of any 
higher evaluation than that currently assigned.  He does not 
engage in obsessional rituals which interfere with routine 
activities; exhibit intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation.  Finally, the examiner who conducted the most 
recent January 2005 VA examination unequivocally assessed the 
level of the veteran's impairment as consistent with the 
assigned 50 percent evaluation.  Accordingly, the 
preponderance of the evidence is against the claim for a 
higher evaluation. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

There is no competent evidence of record which indicates that 
the veteran's PTSD has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for PTSD is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


